364 U.S. 277 (1960)
McCRARY
v.
INDIANA.
No. 417, Misc.
Supreme Court of United States.
Decided June 27, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF INDIANA.
Petitioner pro se.
Edwin K. Steers, Attorney General of Indiana, and Richard M. Givan, Deputy Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the writ of certiorari are granted. Petitioner's attempted appeal to the Supreme Court of Indiana from a denial of relief in a post-conviction coram nobis proceeding was dismissed because of his failure to comply with rules of that court, requiring, inter alia, the filing of a transcript of the trial proceedings. He alleges that the dismissal denied him the equal protection of the laws because he was and is unable to pay for the preparation of such a transcript, see Griffin v. Illinois, 351 U.S. 12, and that although he attempted to avail himself of the services of the Indiana Public Defender, who is empowered to secure the preparation of such a transcript in paupers' cases, see Burns' Indiana Stats. (1956 Repl.), § 13-1401 et seq., that officer declined to assist him. The record before us does not disclose whether these allegations were made to, and passed on by, the Indiana Supreme Court in light of Griffin v. Illinois, supra. Accordingly we vacate the order of dismissal and remand the case to it for further consideration of the appeal.